DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the following communication:  Amendment filed on 2 March 2022.
The instant Application is in Continuation, filed on 18 October 2019, claiming priority to Application No. 15/451,755, filed on 7 March 2017, which claims priority to Application No. 13/851,289, which claims foreign priority to 30 March 2012.
Claims 1-2, 4-14, and 16-20 are pending and present for examination.  Claims 1, 13, and 20 are in independent form.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,545,924. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to performing code conversions with a main conversion file and extension file.
Conflicting
Pending
Differences
1. A method for performing code conversions, comprising: 
1. A method for performing code conversions, comprising:
Same limitation.
determining size of encoding space for a source file and a target file upon receipt of a code conversion request;

Dropped limitation.
generating a main conversion file upon determination that a target encoding space associated with said target file is smaller than a source encoding space associated with said source file;
receiving a request for a code conversion from a source file to a target file wherein a target encoding space associated with a target file is smaller than a source encoding space associated with the source file;

generating a main conversion file in response to receiving the request;
Change in grammar.
generating an extension converted file from said source file according to a pre-established mapping table of code conversion stored in a memory, the pre-established mapping table established with language features that include at least one identical or similar language feature to a group of rare words that are provided in the source and target files; and
generating an extension conversion file from said source file according to a pre-established mapping table of code conversion stored in a memory, the pre-established
mapping table established with language features that include at least one identical or similar language feature to a group of rare words that are provided in the source and target files; and
Change in spelling.
completing said code conversion 
completing said code conversion by using said main conversion file and
said extension file together so that said source file does not need to be truncated in order
to fit into said target conversion space,
Dropped limitation.
wherein a rare word is a character in said source encoding space but a corresponding code for said same rare word is not provided in said target encoding space.
wherein a rare word is a character in said source encoding space but a
corresponding code for said same rare word is not provided in said target encoding space, and
Same limitation.

wherein the completing comprises creating the corresponding code for the rare word by combining a code point of a deputy character in the main conversion file
with an extension code of the rare word in the extension conversion file to extend the
code of the target encoding space to include the rare word.
Added limitation.
2. The method of claim 1, wherein the source encoding space and associated file is for a Unicode file, and said target encoding space and associated file is for a EBCDIC file. 
2. The method of claim 1, wherein the source encoding space and associated file is for a Unicode file, and said target encoding space and associated file is for a EBCDIC file.
Same limitation.
3. The method of claim 1, wherein said code point for said rare word is mapped to a code point of a deputy character in said target encoding space. 
3. The method of claim 1, wherein said code point for said rare word is mapped to a code point of a deputy character in said target encoding space.
Same limitation.
4. The method of claim 3, wherein said deputy character has at least one identical or similar language feature with said rare word. 
4. The method of claim 3, wherein said deputy character has at least one identical or similar language feature with said rare word.
Same limitation.
5. The method of claim 4, wherein said main converted file is established with a pre-established mapping table of code conversion, and said extension converted file records an extension code for said rare word according to said mapping table, so as to distinguish different characters between said source encoding sharing space and same single code point in said target encoding space. 
5. The method of claim 4, wherein said main converted file is established with a pre-established mapping table of code conversion, and said extension converted file records an extension code for said rare word according to said mapping table, so as to distinguish different characters between said source encoding sharing space and same single code point in said target encoding space.
Same limitation.
6. The method of claim 5, wherein said extension code uses a hash function having different language features as the input. 
6. The method of claim 5, wherein said extension code uses a hash function having different language features as the input.
Same limitation.
7. The method of claim 6, wherein said hash function assigns a unique value for each of a plurality of characters sharing said same code point as extension code. 
7. The method of claim 6, wherein said hash function assigns a unique value for each of a plurality of characters sharing said same code point as extension code.
Same limitation.
8. The method of claim 7, said rare words having the identical or similar language feature of pronunciation and sharing same single code point in said target encoding space are assigned with a unique extension code; and said deputy character for said sharing code point is also assigned with an extension code. 
8. The method of claim 7, said rare words having the identical or similar language feature of pronunciation and sharing same single code point in said target encoding space are assigned with a unique extension code; and said deputy character for said sharing code point is also assigned with an extension code.
Same limitation.
9. The method of claim 1, wherein said language features includes pronunciations (pinyin). 
   
9. The method of claim 1, wherein said language features includes pronunciations (pinyin).
Same limitation.
10. The method of claim 1 wherein said language features includes radicals and number of strokes. 
10. The method of claim 1 wherein said language features includes radicals and number of strokes.
Same limitation.
11. The method of claim 10, wherein said number of strokes also includes stroke order. 
11. The method of claim 10, wherein said number of strokes also includes stroke order.
Same limitation.
12. The method of claim 1, wherein said language feature includes glyphs. 
12. The method of claim 1, wherein said language feature includes glyphs.
Same limitation.


Claims 1, 13, and 20 of the pending application recites “receiving a main conversion file for a code conversion where a target encoding space associated with a target file is smaller than a source encoding space associated with a source file.” Patented claim 1 recites “generating a main conversion file upon determination that a target encoding space associated with said target file is smaller than a source encoding space associated with said source file“. By reciting the aforementioned limitation, patented claim 1 anticipates “receiving a main conversion file for a code conversion where a target encoding space associated with a target file is smaller than a source encoding space associated with a source file.”  The instant claims replete with such anticipations as provided above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 13, and 20 is/are directed to an abstract idea for performing code conversions, and recites, in part, a system for “receiving a request for a code conversion from a source file to a target file,” “generating a main conversion file in response to receiving the request,” “generating an extension conversion file,” and “completing said code conversion request.”  These features correspond to concepts identified as abstract ideas by the courts, such as a mental process.  The limitations directed to generating an extension converted file and  completing a code conversion, including, for example completing a code conversion request, are abstract mathematical concepts and algorithms that could be performed in the human mind, or by a human using a pen and paper, without need of any computer or other machine. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372—73 (Fed. Cir. 2011) (“[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under § 101.”); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) (“[Mental processes—or processes of human thinking—standing alone are not patentable even if they have practical application.”);Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature . . . , mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work” (emphasis added)). Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").
For example, the “generating a main conversion file in response to receiving the request” and “generating an extension conversion file” features in the context of this claim encompasses the user mentally evaluating a source file and a mapping table and mentally generating an extension converted file. For example, “completing said code conversion by using said main conversion file” and “creating the corresponding code for the rare word by combining a code point of a deputy character… with an extension code of the rare word” in the context of this claim encompasses mentally or physically recording the outcome of the code version in view of a main conversion file. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Furthermore, data analysis and algorithms are abstract ideas. See, e.g., Alice 134 S.Ct. at 2355; Parker v. Flook, 437 U.S. 584, 589, 594—95 (1978) (“Reasoning that an algorithm, or mathematical formula, is like a law of nature, Benson applied the established rule that a law of nature cannot be the subject of a patent.”); Benson, 409 U.S. at 71—72. That is, “[wjithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350-51 (Fed. Cir. 2014) (“Data in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101.”). 
All of these concepts relate to organizing and sending information resulting from the organization of information. The concept described in claim(s) 1, 13, and 20 is/are not meaningfully different than those compare/organize and send data concepts found by the courts to be abstract ideas. As such, the description of claim(s) 1, 13, and 20 of retrieving data, displaying data, and combining data is an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The “computer program product” (in claim 13) and the “bus system,” “memory”, and “processing unit” (in claim 20) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “generating” and “completing” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "receiving a main conversion file" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the receipt of a file only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that code conversion may be executed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional processing engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 2 and 14, the limitations are directed towards further defining the source encoding space and the target encoding space, which are additional elements beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of encoding spaces only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 4-8 and 16-19, the limitations are directed towards further defining “said code point”, which are additional elements beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of code point only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 9-12, the limitations are directed towards further defining “language features”, which are additional elements beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of language features only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
	Accordingly, the aforementioned claims above are not patent eligible.

Response to Arguments
Applicant's arguments filed 2 March 2022 have been fully considered but they are not persuasive.
Claim Rejection under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1, 13, and 20 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts (citing Affinity Labs of Tex. v. Amazon.com, Inc., 838 F.3d 1266 (Fed. Cir. 2016)).  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to covert code from a source file to a target file does not impose any meaningful limit on the computer implementation of the abstract idea, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Rather, their collective functions merely provide conventional computer implementation.
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1, 13, and 20 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of mental processes, which are identified by the Guidance as abstract ideas. Id.
Applicant asserts the argument that “the elements of Claim 1 are not within the definitions of mathematical concepts, certain methods of organizing human activity, and mental processes as specified in the 2019 Guidance.”  See Amendment, page 10.  Furthermore, Applicant asserts the argument that the claim “recites the practical application of preventing data truncation when a code conversion is performed.”  Id.  We respectfully disagree.
Moreover, the steps of claims 1, 13, and 20 could be performed by a user in his or her head, but for claims’ recitations of generic computer hardware and instructions. For example, a user could receive a conversion request and complete said conversion by utilizing the pre-established mapping table. Here, the claimed information converting a source file to a target file could be done mentally by evaluating the source file against the mapping table of code conversion. Thus, claims 1, 13, and 20 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”). The Guidance lists a mental process as another example of an abstract idea. Guidance, 84 Fed. Reg. at 52.
Accordingly, we find that claims 1, 13, and 20 recites abstract ideas, namely a mental process. For the same reasons, claims 1, 2, 4-14, and 16-20 recite abstract ideas.
“Directed to ” the Judicial Exception (Step 2A, Prong 2)
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
Applicant asserts the argument that the “ability to prevent data loss is a practical application in the field of code conversion.”  See Amendment, page 11.
As previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to complete conversion of a file and does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as utilizing a conversion file along with an extension file is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea.
More broadly, we find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses a plurality of files (i.e. the conversion file and extension file) to make a conversion.
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claims 1, 13, and 20 do not integrate the recited abstract ideas into a practical application.  We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications; rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
Conclusion
Claims 1, 2, 4-14, and 16-20 are directed to abstract ideas of mental processes. The additional limitations of the claims, considered individually and in combination, do not provide an inventive concept. Accordingly, we maintain the claim rejections under 35 U.S.C. 101 as the instant claims do not recite patent-eligible subject matter.

Prior art

No prior art is applied to reject the claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang, U.S. Patent No. 7,299.452
Ehrman, U.S. Patent No. 7,051,278
Marple, U.S. Patent No. 6,701,320
Watanabe, U.S. Patent No. 6,185,729
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152


July 20, 2022
/PK/
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152